DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0094069, filed on 08/01/2019.
Status of Claims
Claims 1-20 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2020 and 04/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both “intake end member” and “exhaust end member” is fig. 4. It appears that the intake end member is meant to correspond to reference character “22,” and the examiner suggests correcting fig. 4 to relabel the intake end member with reference character “22”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
The language “located in an upstream of a gas flow” in claim 1 is unclear and the examiner suggests changing it to “located in an upstream direction of a gas flow”;
The language “located in a downstream of the gas flow” in claim 1 is unclear and the examiner suggests changing it to “located in an upstream direction of a gas flow”;
The term “the fuel supply hole” in claim 7 should be changed to “a fuel supply hole” in order to establish proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "located closer to the exhaust hole than the first catalyst" with regard to the combustion space.  The limitation is indefinite as to whether the claimed structure indicates: 
 that the distance between the combustion space and the exhaust hole is less than the distance between the combustion space and the first catalyst or 
 the distance between the combustion space and the exhaust hole is less than the distance between the first catalyst and the exhaust hole. 
There is no explicit clarification to this issue in the specification, however fig. 6 of applicant's drawings and para. 19 of applicant's specification indicate that the first catalyst is immediately upstream of the combustion space, the combustion space is immediately upstream of the second catalyst, and the second catalyst is upstream of the exhaust hole. For examination purposes, the examiner is interpreting the language "located closer to the exhaust hole than the first catalyst" to mean "wherein the distance between the combustion space and the exhaust hole is less than the distance between the first catalyst and the exhaust hole".
Claim 9 recites the limitation "located closer to the exhaust hole than the combustion space" with regard to the second catalyst.  The limitation is indefinite as to whether the claimed structure indicates:
 that the distance between the second catalyst and the exhaust hole is less than the distance between the second catalyst and the combustion space or 
 the distance between the second catalyst and the exhaust hole is less than the distance between the combustion space and the exhaust hole. 
For examination purposes, the examiner is interpreting the language "located closer to the exhaust hole than the first catalyst" to mean "wherein the distance between the second catalyst and the exhaust hole is less than the distance between the second catalyst and the combustion space".
Claim 11 recites the limitation "wherein the mixing space is positioned closer to the intake hole than the first catalyst”.  The limitation is indefinite as to whether the claimed structure indicates:
 that the distance between the mixing space and the intake hole is less than the distance between the mixing space and the first catalyst or 
 the distance between the mixing space and the intake hole is less than the distance between the intake hole and the first catalyst. 
For examination purposes, the examiner is interpreting the language "wherein the mixing space is positioned closer to the intake hole than the first catalyst" to mean "the distance between the mixing space and the intake hole is less than the distance between the mixing space and the first catalyst".
Claim 13 recites the limitation "located closer to the exhaust hole than the second catalyst” with regard to the exhaust space.  The limitation is indefinite as to whether the claimed structure indicates:
 that the distance between the exhaust space and the exhaust hole is less than the distance between the exhaust space and the second catalyst or 
 the distance between the exhaust space and the exhaust hole is less than the distance between the exhaust hole and the second catalyst. 
For examination purposes, the examiner is interpreting the language "located closer to the exhaust hole than the second catalyst" to mean “the distance between the exhaust space and the exhaust hole is less than the distance between the exhaust space and the second catalyst".
Claim 20 recites the limitation "wherein the air inlet is positioned closer to the exhaust hole than the intake hole”. The limitation is indefinite as to whether the claimed structure indicates:
 that the distance between the air inlet and the exhaust hole is less than the distance between the air inlet and the intake hole or 
 the distance between the air inlet and the exhaust hole is less than the distance between the exhaust hole and the intake hole. 
For examination purposes, the examiner is interpreting the language "wherein the air inlet is positioned closer to the exhaust hole than the intake hole" to mean “the distance between the air inlet and the exhaust hole is less than the distance between the air inlet and the intake hole".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-13, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2007/0107307 (referred to as Kirwan).
Regarding claim 1, Kirwan discloses a carbon dioxide supplier (reformer 100 as shown in fig. 1) that generates carbon dioxide by combusting fuel, comprising:
a combustion chamber (space enclosed by shell 8 and end-cone 4. See fig. 1) 
combusting a mixture of air and fuel (para. 26 discloses combustion occurring in combustion area 36 which is within shell 8 as shown in fig. 1); 
an air supply unit (fan to pressurize oxidant flow as disclosed in para. 21. There must inherently be a supply for oxidant in order to supply air to the air supply ports as disclosed in para. 19) 
supplying air into the combustion chamber (see para. 19): 
and a fuel supply unit (pump, compressor, turbine, or fan for pressurizing fuel as disclosed in para. 21. There must inherently be a source of fuel in order to supply fuel to fuel injector 16 as disclosed in para. 26) 
supplying fuel to the combustion chamber (see para. 26), 
wherein the combustion chamber comprises: a chamber member (chamber enclosed by shell 8), 
an intake hole (opening defined by the upstream end of shell 8. See annotated fig. 1) 
provided at a first end of the chamber member (annotated fig. 1 discloses the intake hole being provided at the upstream end of shell 8) 
and located in an upstream of a gas flow (annotated fig. 1 and fig. 1 disclose the intake hole being located upstream of fuel mixture 32); 
an exhaust hole (opening defined by the downstream end of shell 8. See annotated fig. 1) 
provided at a second end of the chamber member (annotated fig. 1 discloses the exhaust hole being provided at the downstream end of shell 8) 
and located in a downstream of the gas flow (annotated fig. 1 discloses the exhaust hole being located downstream of fuel mixture 32); 
a mixing space (mixing zone 26, specifically the area inside mixing cone 6) 
where air and fuel mix (see para. 20), 
wherein the air is supplied into the chamber member through the intake hole (air enters shell 8 through the intake hole at its upstream side via air supply port 12 as disclosed in annotated fig. 1. Para. 26 discloses fuel mixture 32 being a mixture of air and fuel), 
wherein the fuel is supplied into the chamber member (fuel is supplied into the area inside shell 8 via fuel injector 16. See para. 26) 
through the intake hole (fig. 1 and annotated fig. 1 discloses fuel injector supplying fuel into the interior of shell 8 through the intake hole) 
wherein the mixing space is provided inside the chamber member (fig. 1 and annotated fig. 1 disclose mixing cone 6 being provided inside shell 8): 
a first catalyst (primary substrate 18. Para. 23 discloses primary substrate 18 having a catalyst disposed within it) 
positioned between the exhaust hole and the mixing space (fig. 1 and annotated fig. 1 disclose primary substrate 1 being located between the exhaust hole and mixing zone 26): 
a combustion space (combustion area 36) 
positioned between the exhaust hole and the first catalyst (fig. 1 and annotated fig. 1 disclose combustion area 36 being located between the exhaust hole and primary substrate 18): 
an ignition device (ignition source 24) 
positioned inside the combustion space (at least part of ignition source 24 is located inside combustion area 36); 
a second catalyst (secondary substrate 20. Para 23 discloses secondary substrate 20 having a catalyst disposed within it) 
positioned between the exhaust hole and the combustion space (fig. 1 and annotated fig. 1 disclose secondary substrate 20 being located between the exhaust hole and combustion area 36); 
and an exhaust space (space enclosed by end-cone 4. See fig. 1) 
positioned between the exhaust hole and the second catalyst (fig. 1 and annotated fig. 1 disclose the exhaust space being located between the exhaust hole and second substrate 20).
Regarding claim 9, Kirwan discloses a carbon dioxide supplier (reformer 100 as shown in fig. 1) that generates carbon dioxide by combusting fuel, comprising:
a combustion chamber (space enclosed by shell 8 and end-cone 4. See fig. 1) 
for combusting a mixture of air and fuel (para. 26 discloses combustion occurring in combustion area 36 which is within shell 8 as shown in fig. 1); 
wherein the combustion chamber includes: a chamber member (chamber enclosed by shell 8); 
an intake hole (end of mixing cone 6. See annotated fig. 1) 
provided on a first end of the chamber member (annotated fig. 1 discloses the intake hole being provided at the upstream end of shell 8), 
an exhaust hole (opening defined by the downstream end of shell 8. See annotated fig. 1) 
provided on a second end of the chamber member (annotated fig. 1 discloses the exhaust hole being provided at the downstream end of shell 8): 
a first catalyst (primary substrate 18. Para. 23 discloses primary substrate 18 having a catalyst disposed within it) 
positioned inside the chamber member (fig. 1 and annotated fig. 1 disclose primary substrate 18 being located inside the space enclosed by shell 8); 
a combustion space (combustion area 36) 
positioned inside the chamber member (fig. 1 discloses combustion area 36 being positioned inside the space enclosed by shell 8) 
and located closer to the exhaust hole than the first catalyst (fig. 1 and annotated fig. 1 discloses the distance between combustion area 36 being and the exhaust hole being smaller than the distance between the primary substrate 18 and the exhaust hole); 
and a second catalyst (secondary substrate 20. Para 23 discloses secondary substrate 20 having a catalyst disposed within it) 
positioned inside the chamber member (fig. 1 discloses secondary substrate 20 being positioned inside the space enclosed by shell 8) 
and located closer to the exhaust hole than the combustion space (fig. 1 and annotated fig. 1 discloses the distance between secondary substrate 20 and the exhaust hole being smaller than the distance between the combustion area 36 and the exhaust hole).
The language “located closer to the exhaust hole than the first catalyst” and “located closer to the exhaust hole than the combustion space” are being interpreted with a specific meaning as disclosed in the Claim Rejections 35 USC 112(b) section above.
Regarding claim 10, Kirwan discloses the invention of claim 9 and Kirwan further discloses an air supply unit (fan to pressurize oxidant flow as disclosed in para. 21. There must inherently be a supply for oxidant in order to supply air to the air supply ports as disclosed in para. 19) supplying air to the combustion chamber (see para. 19): and a fuel supply (pump, compressor, turbine, or fan for pressurizing fuel as disclosed in para. 21. There must inherently be a source of fuel in order to supply fuel to fuel injector 16 as disclosed in para. 26) supplying fuel to the combustion chamber (see para. 26).
Regarding claim 11, Kirwan discloses the invention of claim 9 and Kirwan further discloses a mixing space (mixing zone 26, specifically the area inside mixing cone 6) provided in the combustion chamber (fig. 1 discloses the components of mixing zone 26, specifically mixing cone 6, being within the space enclosed by shell 8) and mixing air and fuel (see para. 20) supplied through the intake hole (air enters shell 8 through the intake hole at its upstream side via air supply port 12 as disclosed in annotated fig. 1. Para. 26 discloses fuel mixture 32 being a mixture of air and fuel), wherein the mixing space is positioned closer to the intake hole than the first catalyst (fig. 1 and annotated fig. 1 disclose the distance between mixing cone 6 and the intake hole being less than the distance between primary substrate 18 and the intake hole).
The language “wherein the mixing space is positioned closer to the intake hole than the first catalyst” is being interpreted with a specific meaning as disclosed in the Claim Rejections 35 USC 112(b) section above.
Regarding claim 12, Kirwan discloses the invention of claim 9 and Kirwan further discloses an ignition device (ignition source 24) provided in the combustion space (at least part of ignition source 24 is located inside combustion area 36) and igniting a mixture of the fuel and the gas (see para. 26) introduced through the first catalyst (see para. 26).
Regarding claim 13, Kirwan discloses the invention of claim 9 and Kirwan further discloses wherein the combustion chamber further includes an exhaust space (space enclosed by end-cone 4. See fig. 1), wherein the exhaust space is positioned inside the chamber member (at least some of the space enclosed by end-cone 4 is also enclosed by shell 8. See fig. 1) and located closer to the exhaust hole than the second catalyst (fig. 1 and annotated fig. 1 discloses the distance from the exhaust space and the exhaust hole being less than the distance between the second catalyst and the exhaust hole).
The language “located closer to the exhaust hole than the second catalyst” is being interpreted with a specific meaning as disclosed in the Claim Rejections 35 USC 112(b) section above.
Regarding claim 16, Kirwan discloses the invention of claim 9 and Kirwan further discloses wherein the chamber member is a pipe (see at least para. 18), wherein the intake hole is provided on a first end of the pipe (fig. 1 and annotated fig. 1 disclose the intake hole being located at the upstream end of the pipe which is shell 8), wherein the exhaust hole is provided on a second end of the pipe (annotated fig. 1 discloses the exhaust hole being provided on the downstream end of shell 8).
Regarding claim 17, Kirwan discloses the invention of claim 16 and Kirwan further discloses wherein the chamber member is in a cylindrical shape (see at least para. 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan as applied to claims 1 and 9 above, and further in view of US 2013/0217934 (referred to as Chewter), and even further in view of US 6,386,862 (referred to as Fujita).
Regarding claim 2, Kirwan discloses the invention of claim 1 and Kirwan further discloses wherein the first catalyst includes an alloy catalyst (para. 23 discloses primary substrate 18 having an alloy catalyst within it), wherein the alloy catalyst includes iron (para. 23 discloses the alloy possibly containing iron).
Kirwan does not disclose a composition of a catalyst which includes chromium and aluminum.
However, Chewter does disclose a composition of a catalyst which includes chromium (para. 50 discloses a catalyst including chromium) and aluminum (para. 50 discloses a catalyst including aluminum).
Kirwan and Chewter are considered analogous to the claimed invention because they both are in the field of catalysts for use in combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the catalyst of Kirwan to include the metals listed in Chewter as they are metals known to be used in metal catalysts and Kirwan discloses the option of using other metals in the catalysts (Kirwan: para. 23).
Additionally, Kirwan does not disclose a composition of the second catalyst being ceramic.
However, Fujita does disclose a composition of a second catalyst being ceramic (see col. 5, lines 29-41).
Kirwan and Fujita are considered analogous to the claimed invention because they both are in the field of catalysts for use in combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary substrate of Kirwan to include a ceramic catalyst like one of the catalysts of Fujita in order to have two catalysts with different heat transfer rates which helps makes the temperature distribution of the first catalyst more uniform (Fujita: col. 5, lines 29-41).
Regarding claim 14, Kirwan discloses the invention of claim 1 and Kirwan further discloses wherein the first catalyst includes an alloy catalyst (para. 23 discloses primary substrate 18 having an alloy catalyst within it), wherein the alloy catalyst includes iron (para. 23 discloses the alloy possibly containing iron).
Kirwan does not disclose a composition of a catalyst which includes chromium and aluminum.
However, Chewter does disclose a composition of a catalyst which includes chromium (para. 50 discloses a catalyst including chromium) and aluminum (para. 50 discloses a catalyst including aluminum).
Kirwan and Chewter are considered analogous to the claimed invention because they both are in the field of catalysts for use in combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the catalyst of Kirwan to include the metals listed in Chewter as they are metals known to be used in metal catalysts and Kirwan discloses the option of using other metals in the catalysts (Kirwan: para. 23).
Additionally, Kirwan does not disclose a composition of the second catalyst being ceramic.
However, Fujita does disclose a composition of a second catalyst being ceramic (see col. 5, lines 29-41).
Kirwan and Fujita are considered analogous to the claimed invention because they both are in the field of catalysts for use in combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary substrate of Kirwan to include a ceramic catalyst like one of the catalysts of Fujita in order to have two catalysts with different heat transfer rates which helps makes the temperature distribution of the first catalyst more uniform (Fujita: col. 5, lines 29-41).
Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan as applied to claims 1 and 9 above, and further in view of Fujita.
Regarding claim 3, Kirwan discloses the invention of claim 1 and Kirwan further discloses wherein the first catalyst has an extended contact area with gas (fig. 1 and para. 26 disclose gas passing through primary substrate 18 which is in extended contact with fuel mixture 32), prevents a flame from passing through (para. 26 discloses combustion being limited to combustion chamber 36. Primary substrate 18 is located on the upstream side of combustion chamber 18 which indicated it at least partially restricts the combustion to be only within combustion chamber 36), and allows gas to flow through (para. 26 discloses gas being able to pass through primary substrate 18).
Kirwan does not explicitly disclose a porous configuration of the first catalyst.
However, Fujita does disclose a porous configuration of a catalyst (see claim 1).
Kirwan and Fujita are considered analogous to the claimed invention because they both are in the field of catalysts for use in combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary substrate of Kirwan to include a ceramic catalyst like one of the catalysts of Fujita in order to have two catalysts with different heat transfer rates which helps makes the temperature distribution of the first catalyst more uniform (Fujita: col. 5, lines 29-41).
Regarding claim 15, Kirwan discloses the invention of claim 1 and Kirwan further discloses wherein the first catalyst has an extended contact area with gas (fig. 1 and para. 26 disclose gas passing through primary substrate 18 which is in extended contact with fuel mixture 32), prevents a flame from passing through (para. 26 discloses combustion being limited to combustion chamber 36. Primary substrate 18 is located on the upstream side of combustion chamber 18 which indicated it at least partially restricts the combustion to be only within combustion chamber 36), and allows gas to flow through (para. 26 discloses gas being able to pass through primary substrate 18).
Kirwan does not explicitly disclose a porous configuration of the first catalyst.
However, Fujita does disclose a porous configuration of a catalyst (see claim 1).
Kirwan and Fujita are considered analogous to the claimed invention because they both are in the field of catalysts for use in combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary substrate of Kirwan to include a ceramic catalyst like one of the catalysts of Fujita in order to have two catalysts with different heat transfer rates which helps makes the temperature distribution of the first catalyst more uniform (Fujita: col. 5, lines 29-41).

Claim(s) 4-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan as applied to claims 1 and 9 above, and further in view of US 9,027,331 (referred to as Olivier).
Regarding claim 4, Kirwan discloses the invention of claim 1 and Kirwan further discloses an exhaust end member (end-cone 4) connected to the second end of the chamber member (see fig. 1), and exposing the exhaust hole (see annotated fig. 1); and an air inlet (air supply ports 12) to communicate with outside of the housing (annotated fig. 1 and para. 19 disclose air supply ports communicating with air from outside shell 8).
Kirwan does not disclose a housing surrounding the combustion chamber, 
wherein the housing comprises: a chamber cover member covering the chamber member and spaced apart from the chamber member: an intake end member connected to a first end of the chamber cover member, covering the intake hole, and spaced apart from the intake hole of the chamber member; a configuration of the exhaust end member which is connected to a second end of the chamber cover member and the second end of the chamber member, enclosing a space between the chamber member and the chamber cover member; and a configuration of the air inlet which is connecting the space between the chamber member and the chamber cover member.
However, Olivier does disclose: 
a housing (housing surrounding tube portion 54 which consists of elements 51, 52, 56, and 58 as disclosed in fig. 3. Alternately, only elements 52 and 58 are incorporated from Olivier) 
surrounding a combustion chamber (figs. 3-4 discloses elements 51, 52, 56, and 58 surrounding combustion chamber 94 within tube portion 54), 
wherein the housing comprises: a chamber cover member (cylindrical tube portions 51 and 52) 
covering a chamber member (figs. 3-4 disclose tube portions 51 and 52 covering the chamber enclosed by cylindrical tube portion 54) 
and spaced apart from the chamber member (fig. 4 discloses tube portions 51 and 52 being space away from tube portion 54): 
an intake end member (backwall 56) 
connected to a first end of the chamber cover member (fig. 4 discloses backwall 56 being connected to tube portion 51), 
covering an intake hole (fig. 5 and annotated fig. 2 discloses backwall 56 covering the intake hole that is defined by the edge of inner shell 46),
and spaced apart from the intake hole of the chamber member (see figs. 4-5 and annotated fig. 2);
an exhaust end member which is connected to a second end of the chamber cover member (figs. 3-5 and col. 4, line 61 to col. 5, line 2 disclose end segment 78 of tube portion 54 being connected to the downstream ends of tube portions 51 and 52 via welding)
and the second end of the chamber member (figs. 3-4 disclose the end segment 78 being contiguous to tube portion 54), 
enclosing a space between the chamber member and the chamber cover member (figs. 3-5 disclose the end segment 78 of tube portion 54 at least partially enclosing the second annular passage 50 which is located between tube portion 52 and tube portion 54);
and an air inlet which is connecting the space between the chamber member and the chamber cover member (figs. 4-5 and col. 5, lines 16-30 disclose inlet apertures 49 connecting the second annular passage 50 to the exterior of burner 26 via first annular passage 48 and port 119).
Kirwan and Olivier are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the reformer of Kirwan to include the airflow intake structures of Olivier in order to preheat air flowing into the combustion chamber while providing cooling to the exterior of the combustor (Olivier: col. 5, lines 50-59).
Regarding claim 5, Kirwan in view of Olivier discloses the invention of claim 4 and the combination further discloses: 
wherein the air inlet is coupled with the exhaust end member or coupled with the chamber cover member (Olivier: figs. 3-4 disclose inlet aperture 49 being coupled to tube portion 52) 
in a position adjacent to the exhaust end member (Olivier: figs. 3-5 disclose air supply port 119 being indirectly adjacent to end segment 78), 
wherein the space spaced between the chamber member and the chamber cover member constitutes an air flow space (Olivier: col. 5, lines 40-43 disclose second annular passage 50 being an air flow space) 
through which air introduced through the air inlet flows (Kirwan: see annotated fig. 1 and para. 19), 
wherein the air introduced through the air inlet passes through the air flow space (Kirwan: annotated fig. 1 and para. 19 disclose air from air supply port 12 passing through the air flow space) 
and flows into the intake hole of the combustion chamber (Kirwan: annotated fig. 1 discloses air entering the intake hole after exiting air supply port 12).
Regarding claim 6, Kirwan in view of Olivier discloses the invention of claim 4 and the combination further discloses:
a support frame (Olivier: support structure including elements 58, 60, and nozzle bushing 86. See fig. 5 and annotated fig. 2. Col. 5, lines 16-17 discloses elements 58, 60, and 86 being part of a support structure) 
provided in the space spaced between the chamber member and the chamber cover member (Olivier: at least element 58 of the support structure extends along the width of second annular passage 50) 
and connecting (Olivier: fig. 5 and col. 5, lines 16-17 disclose elements 58, 60, and 86 connecting tube portion 54 and tube portion 52) 
and fixing (Olivier: col. 5, lines 16-17 discloses elements 58, 60, and 86 being connected in a fixed manner) 
the combustion chamber and the housing (Olivier: annotated fig. 2 discloses the support structure connecting tube portion 54 and tube portion 52), 
wherein the support frame allows air to flow from the air inlet (Olivier: the support structure allows air to flow via inlet apertures 48 and radial apertures 90. See col. 5, lines 34-43) 
to the intake hole (Olivier: fig. 4 discloses air flow entering intake hole that is defined by the edge of inner shell 46 through apertures 90) 
in the space between the chamber member and the chamber cover member (Olivier: fig. 4 discloses air flowing through second annular passage 50 to reach apertures 90).
Regarding claim 7, Kirwan in view of Olivier discloses the invention of claim 4 and the combination further discloses wherein the fuel supply unit includes a fuel supply pipe (Kirwan: fuel injector 16. See fig. 1 and para. 26), wherein the fuel supply pipe penetrated through the fuel supply hole (Kirwan: fig. 1 and para. 14 disclose fuel injector passing through a hole in mounting plate 2 to extend into mixing cone 6) provided in the intake end member (Olivier: fig. 3 discloses a hole for fuel nozzle 36 to pass through in backwall 56) and is fixed to the intake end member (Olivier: fig. 3-4 and col. 5, lines 16-30 disclose fuel nozzle 36 being fixed to backwall 56 via nozzle bushing 86).
Regarding claim 8, Kirwan in view of Olivier discloses the invention of claim 4 and the combination further discloses wherein a gas flow direction (Kirwan: direction as indicated by arrows 32 and 34 in fig. 1) is defined by the chamber member (Kirwan: fig. 1 discloses the direction of gas flow through reformer 100 being confined by shell 8) and is straight (Kirwan: fig. 1 and para. 17 disclose the flow direction being straight), wherein the chamber cover member extends straight (Olivier: see figs. 3-5) in a direction parallel to the gas flow direction (Olivier: see figs. 3-5).
Regarding claim 18, Kirwan discloses the invention of claim 9 but does not explicitly disclose a housing surrounding the combustion chamber, wherein the housing surrounds an outer periphery of the chamber member and is spaced apart from the chamber member.
However, Olivier does disclose a housing (Olivier: housing surrounding tube portion 54 which consists of elements 51, 52, 56, and 58 as disclosed in fig. 3) surrounding a combustion chamber (Olivier: figs. 3-4 discloses elements 51, 52, 56, and 58 surrounding combustion chamber 94 within tube portion 54), wherein the housing surrounds an outer periphery of the chamber member (Olivier: figs. 3-4 disclose tube portions 51 and 52 surrounding the chamber enclosed by cylindrical tube portion 54) and is spaced apart from the chamber member (Olivier: fig. 4 discloses tube portions 51 and 52 being space away from tube portion 54).
Kirwan and Olivier are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the reformer of Kirwan to include the airflow intake structures of Olivier in order to preheat air flowing into the combustion chamber while providing cooling to the exterior of the combustor (Olivier: col. 5, lines 50-59).
Regarding claim 19, Kirwan in view of Olivier discloses the invention of claim 18 and the combination further discloses wherein the housing accommodates the chamber member (Olivier: see figs. 3-5) in a space separated from outside (Olivier: fig. 4-5 disclose tube portion 54 being separated from the space outside burner 26), and exposes the exhaust hole to the outside (Olivier: see fig. 4).
Regarding claim 20, Kirwan in view of Olivier discloses the invention of claim 16 and the combination further discloses wherein the housing is provided with an air inlet (Olivier: inlet apertures 49. See at least fig. 4), wherein the air inlet introduces air from outside of the housing (Olivier: fig. 4 discloses air entering apertures 49 from outside burner 26 via first annular passage 48 and port 119) to the intake hole of the chamber member (Olivier: see col. 5, lines 31-43), wherein the air inlet is positioned closer to the exhaust hole than the intake hole (Olivier: figs. 4-5 disclose the distance between aperture 49 and the exhaust hole is smaller than the distance between the intake hole and the exhaust hole).
The language “wherein the air inlet is positioned closer to the exhaust hole than the intake hole” is being interpreted with a specific meaning as disclosed in the Claim Rejections 35 USC 112(b) section above.

Annotated Figures

    PNG
    media_image1.png
    729
    1196
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 1 from Kirwan.

    PNG
    media_image2.png
    796
    1278
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 5 from Olivier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2004/0237382 (Durand et al.) discloses a catalytic combustor that produces carbon dioxide;
US 6,270,336 (Terashima et al.) discloses multiple configurations of combustors with multiple catalysts;
US 2019/0364746 (O’Brien et al.) discloses a carbon dioxide generator for use with a greenhouse.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762